TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00289-CV



                                 In re Christopher L. Graham


                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Christopher L. Graham has filed an application for writ of habeas corpus associated

with his appeals from the trial court’s contempt penalties in cause numbers 03-14-00270-CV and

03-14-00271-CV. He asserts that he is entitled to a personal recognizance bond under section

21.002 of the government code and that the $5,000 “cash appeal bond” set by the trial court violates

that statute, his constitutional rights, and the code of criminal procedure. However, we have not

been provided with copies of any of the orders involved in this case, a copy of a proper motion for

a personal recognizance bond, or any record from the trial court proceedings. See Tex. Gov’t Code

§ 21.002(d) (officer who is held in contempt “shall, on proper motion,” be released on personal

recognizance (emphasis added)). Graham has not established his entitlement to a personal

recognizance bond or that the trial court has abused its discretion in the underlying contempt

proceedings. We deny Graham’s application for writ of habeas corpus.
                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Filed: May 8, 2014




                                                 2